Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Response After Final Action dated May 6, 2021 is acknowledged.

After Final Consideration Pilot Program 2.0
Applicant’s request for consideration under the AFTER FINAL CONSIDERATION PILOT PROGRAM 2.0 (AFCP 2.0) is acknowledged but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized by this pilot program.  Applicant’s response includes an amendment to at least one independent claim (claim 1) as required for entry into the AFCP 2.0 program.  However the introduction of a granulated acid-base couple is completely new, has never been searched and changes the scope of the invention as claimed.  Therefore, further search and consideration is required to determine the patentability of the claims and the response will not be entered for purposes of Appeal consistent with pre-pilot practice.  See MPEP 714.13.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/ Primary Examiner, Art Unit 1633